Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1, 10, 19, 22, 25, 26, 29, 30, 39 and 54 are under consideration in this application.
          Claims 37 and 40 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).          
Election/Restrictions
In view of applicants’ assertions that the compounds all contain a common structural feature, the non-elected compounds have been included with the allowable elected compound..  The prior art search has NOT been extended to cover all the non-elected species and only has been conducted to the extent necessary to determine the patentably of the alleged generic structure, i.e., 6,7 –dihydro-1H-pyrazolo[4,3-c]pyridine..  MPEP 803.02.  Hence, a reference for one species will be a reference for the entire genus.
Claims 37 and 40 are NOT subject to any rejoinder because they require an additional active ingredient for their uses and hence, they are not the same scope as the claimed compounds.
Claims 1, 10, 19, 22, 25, 26 and 54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 29, 30 and 39 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 29, 30 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 29, 30 and 39 directed to the invention(s) of Group I claims 37 and 40 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on May 22, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any indication of allowability of this application is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 29, 30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).           
The nature of the invention
  The instant claims are drawn to ‘a method of the treating a CBP and/or EP300  bromodomain related diseases’ and the specification at pages 44-51 provides a staggering laundry list of the diseases or conditions encompassed by the instant claims.   First, the instant claims appear to be 'reach through' claims.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to the corresponding therapeutic method of any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The nature of the invention is drawn to the method of using a compound of formula (Ia) for the treatment of any and all unknown diseases, disorders or conditions mediated by a bromodomain. A claim to all diseases or conditions mediated by a bromodomain is considered a reach through to the continuous development of the field and does not meet the requirements of 35 U.S.C. 112.  The instant claim 29 recites a method for the treatment of diseases or conditions related to bromodomain activity, and thereby encompasses a method of treating the laundry list 
 The instant claims read on many therapeutic methods, for example, a method of treatment of inflammatory diseases such as bowel diseases, rheumatoid arthritis, psoriasis.  In terms of specific disease, this very much depends on the particular area. There are both chronic and acute “inflammatory diseases”, most of which lack satisfactory treatment.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Rheumatoid arthritis results from immune complexes (IgM class antibody called rheumatoid factor) against part of the patient's own immune system (part of its IgG molecules).  These form complexes that are deposited in the synovia of the joint spaces causing an inflammatory response, joint swelling, and pain.
Automimmune Diseases:
The instant claim reads on many therapeutic methods, for example, a method for prevention, treatment or amelioration of autoimmune diseases, graft-versus-host diseases, inflammatory diseases such as bowel diseases, cancers, etc.
‘Autoimmune syndromes or diseases’ are processes that can take place in virtually any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.  There are dozens of such 
There is a loosely connected group of “lupus” diseases. These include 1. Cutaneous Lupus: This includes a wide assortment of forms Acute cutaneous lupus erythematosus (ACLE), Subacute cutaneous lupus erythematosus (SCLE) are the two acute forms. Chronic cutaneous lupus erythematosus (CCLE) includes Discoid lupus erythematosus (DLE), which also has Hypertrophic/verrucous variant and a Teleangiectoid variant and the palmar-plantar form of DLE. Other chronic forms are Lupus erythematosus profundus (LEP) and Chilblain lupus erythematosus (CHLE aka “Hutchinson lupus”). In addition, there is Intermittent cutaneous lupus erythematosus (ICLE) as well as Lupus erythematosus tumidus (LET), which is now considered a separate entity. Finally, there is the category of Bullous lesions in lupus erythematosus (BLE); 2. Systemic lupus erythematosus (SLE) which can affect any system or organ in the body including the joints, skin, lungs, heart, blood, kidney, or nervous system; 3. Drug-induced lupus erythematosus (DILE), a side effect of long-term use of certain medications; 4. Neonatal lupus, a condition acquired from the passage of maternal autoantibodies (anti-Ro/SSA or anti-La/SSB) which can affect the skin, heart and blood of the fetus and newborn; and 5. “Lupus in Overlap”, in which a form of lupus overlaps with rheumatoid arthritis, Myositis, Sjogren's Syndrome, Mixed Connective Tissue Disease (generally polymyositis-
There is a group of autoimmune blistering disorders including  Dermatitis herpetiformis (DH), associated with a gluten-sensitive enteropathy (GSE), Bullous pemphigoid (BP) characterized by the presence of IgG autoantibodies specific for certain hemidesmosomal BP antigens, pemphigus vulgaris (PV), pemphigus foliaceus, and paraneoplastic pemphigus.
Cryopyrin-associated periodic syndrome (CAPS) is a spectrum of disorders  associated with mutations in NLRP3, including familial cold autoinflammatory syndrome, the Muckle-Wells syndrome, and neonatal-onset multisystem inflammatory disease. 
Autoimmune Disorders of the Lung is a group including idiopathic nonspecific interstitial pneumonia (NSIP), asthma, Idiopathic Bronchiolitis Obliterans, Idiopathic Pulmonary Fibrosis, Idiopathic pulmonary alveolar proteinosis (I-PAP), and Goodpasture Syndrome.  Collagen Vascular Diseases of the Lung are thought to often have an autoimmune component.
Idiopathic Inflammatory Myopathies (IIM) constitutes a heterogeneous group of diseases includes Primary idiopathic polymyositis, Primary idiopathic dermatomyositis, Polymyositis or dermatomyositis with malignancy, Juvenile dermatomyositis (or polymyositis), Polymyositis or dermatomyositis associated with other connective tissue diseases, Inclusion body myositis (IBM), Granulomatous Myositis, ) Eosinophilic myositis, Focal Myositis and Orbital myositis.
Autoimmune neuritis is any inflammation of the nerves arising from the body’s own immune system, and includes Guillain-Barre Syndrome  and Miller Fisher Syndrome. GBS is often preceded by a viral or bacterial infection, surgery, immunization, lymphoma, or exposure to toxins. Demyelination occurs in peripheral nerves and nerve roots, and weakness of respiratory muscles and autonomic dysfunction may occur.    Miller Fisher Syndrome involves 
IBD is a generic term for an entire family of disorders, the most important of which are Ulcerative colitis and Crohn's disease, but also includes lymphocytic colitis, collagenous colitis,  Ischaemic Colitis, Behçet's Syndrome, and Infective Colitis. IBD arises from an array of causes, known and unknown. Ulcerative colitis, Behçet's Syndrome and Crohn's disease, for example are idiopathic.
The Autoimmune hepatobiliary diseases (AIHBD) comprise autoimmune hepatitis, primary biliary cirrhosis, primary sclerosing cholangitis and the overlap syndromes. 
Polyglandular autoimmune (PGA) syndromes occur as Type I (also called Whitaker syndrome), Type II (which is autoimmune Addison's disease in combination with thyroid autoimmune diseases and/or type 1 diabetes mellitus) and Type III (which exists as PAS IIIA - Autoimmune thyroiditis with type 1 diabetes mellitus; PAS IIIB - Autoimmune thyroiditis with Pernicious Anemia, and PAS IIIC - Autoimmune thyroiditis with vitiligo and/or alopecia and/or other organ-specific autoimmune disease, notably Celiac's, hypogonadism, and Myasthenia gravis)). 
One broad category is the antibody mediated diseases, which includes (in addition to certain forms of the lupus family and some other disorders discussed above) Castleman's disease, Antibody-mediated autoimmune myocarditis, autoimmune hemolytic anemia (AIHA), myasthenia gravis, Lambert-Eaton myasthenic syndrome (LEMS), multifocal motor neuropathy,  Graves' disease, Idiopathic thrombocytopenic purpura, Primary Sjögren’s syndrome, stiff person syndrome, Relapsing polychondritis, Pure white cell aplasia, Epidermolysis bullosa acquisita, 
Other known autoimmune disorders, or disorders generally considered to be autoimmune also include  Scleroderma, Autoimmune polyendocrinopathy-candidiasis-ectodermal dystrophy (APECED), Meniere's disease, Omenn syndrome, Idiopathic neutropenia, Premature ovarian failure, Idiopathic hypoparathyroidism, autoimmune uveitis, rheumatoid arthritis, and Addison's disease. There is also Silent thyroiditis, atrophic gastritis, idiopathic thrombocytopenic purpura, thrombotic thrombocytopenic purpura, hemolytic anemia, paroxysmal cold haemoglobinuria (PCH), Wegener's granulomatosis, polyarteritisnodosa, erythema nodosum leprosum, Guillain-Barré syndrome (GBS), allergic encephalomyelitis, acute necrotizing hemorrhagic encephalopathy, idiopathic bilateral progressive sensorineural hearing loss (IPBSNHL), aplastic anemia, pure red cell anemia, polychondritis, Stevens-Johnson syndrome, Alopecia areata, idiopathic sprue, lichen planus,  Graves ophthalmopathy, sarcoidosis, type I diabetes, autoimmune optic neuritis, uveitis posterior, Reiter's syndrome, inflammatory bowel disease, Essential Mixed Cryoglobulinemia,  Chronic Inflammatory Polyneuritis (CIPD), CREST Syndrome, Antiphospholipid Syndrome, Retroperitoneal Fibrosis, Juvenile rheumatoid arthritis (JRA),  Celiac disease, Vitiligo, “immune dysregulation, polyendocrinopathy, enteropathy, X-linked syndrome” (IPEX), Autoimmune Atherosclerosis, autoimmune autonomic ganglionopathy, Cogan's syndrome, Chagas’ disease and many, many more.  
In addition, there are a number of disorders in which it is unclear whether these should or should not be considered as autoimmune. Consider Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, Phacogenic Uveitis,  adhesive capsulitis, fibromyalgia, arachnoiditis, Rosacea, Hidradenitis suppurativa,  Multifocal Motor 
Further, there are always new possibilities of disorders which may or may not be autoimmune. As a recent example, there is some evidence from mice studies that OCD might well have an immune component, so OCD may, or may not, be embraced by these claims.  
Inflammatory Diseases:
The instant claims 29 and 30 are directed to ‘a method of treating a disorder which is mediated by bromodomain comprising administering to a patient in need thereof a therapeutically effective amount of the compound of formula (Ia)’ wherein the scope of ‘disorder mediated by a bromodomain’ includes ‘inflammatory diseases’ (as per paragraph the specification at page 15).  Enablement for the scope of treatment of all types of ''inflammation'' or “inflammatory processes” generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of 
The specification provides list of many types of generic and specific diseases on pages 44-51, which include cardiovascular disease, atherosclerosis, arteriosclerosis, hypercholesterolemia, or hyperlipidemia, vasculitis, gastrointestinal embolism, fibrotic diseases such as primary biliary cirrhosis,  pulmonary fibrosis, renal fibrosis, liver fibrosis, renal disease, metabolic disease, cancer (i.e., colorectal cancer), neurological indications such as stroke.  In addition to or overlapping the non-limiting list of diseases provided in the specification, some examples are provided for the generic groups of diseases covered by the instant claims to show the breadth and extent of the instant claims.  Accordingly, the instant claims encompass all of the diseases specifically disclosed in the specification and those that are known in the state of the art, some of the diseases are discussed in some detail herein below:
Cardiovascular Diseases:
The following illustrates the breadth of the instantly recited generic disease type:
Cardiac disease or cardiovascular disease includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It often but not always covers the lymphatic system of lymph vessels and lymph nodes as well. Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
	It includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis. There is also rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
	There are chronic rheumatic heart diseases, which include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes aortic Stenosis, including valvular aortic stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and 
	There are some corresponding nonrheumatic mitral valve disorders, which include nonrheumatic mitral valve insufficiency, mitral valve prolapse (e.g. floppy mitral valve syndrome) and mitral valve stenosis. There are nonrheumatic aortic valve disorders, including nonrheumatic aortic valve stenosis, aortic valve insufficiency, and aortic valve stenosis with insufficiency. There are nonrheumatic tricuspid valve disorders, including nonrheumatic tricuspid valve stenosis, tricuspid valve insufficiency, and tricuspid valve stenosis with insufficiency.  
	There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders.
Hypotensive disorders include Chronic hypotension, maternal hypotension syndrome, Idiopathic hypotension, postural Hypotension, Orthostatic hypotension,   neurogenic orthostatic hypotension [Shy-Drager], Hypotension due to drugs, and cardiovascular collapse.
The ischaemic heart diseases include angina pectoris  (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior wall, acute transmural myocardial infarction of inferior wall  and acute transmural myocardial infarction of other sites); subsequent myocardial infarction (which can again be at the anterior wall, the inferior wall or at other sites); assorted complications following acute myocardial infarction (complications include haemopericardium, atrial septal defect (which comes in multiple forms, including  ostium secundum atrial septal defect, ostium primum atrial septal defect,  sinus venosus atrial septal defect, and common or single atrium), ventricular septal defect, rupture of cardiac wall , or of chordae tendineae of papillary muscle as well as thrombosis of atrium, auricular appendage, and ventricle, all as current complications following acute myocardial infarction); as well as other acute ischaemic heart 
Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction  of the artery or vein, thromboembolism and thrombosis),  kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Pulmonary hypertension, an increase in blood pressure in the lung vasculature comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) (collagen vascular disease (e.g. scleroderma), congenital shunts between the systemic and pulmonary circulation, portal hypertension, HIV infection, drugs, toxins, etc.) and associated with venous or capillary disease. Group II is pulmonary hypertension associated with left heart disease, and comes in two forms: atrial or ventricular disease, and Valvular disease (e.g. mitral stenosis).  Group III is pulmonary hypertension associated with lung diseases and/or hypoxemia. These can be COPD, interstitial lung disease, Sleep-disordered breathing, alveolar hypoventilation, chronic exposure to high altitude and developmental lung abnormalities.  Group IV is pulmonary hypertension due to chronic thrombotic and/or embolic disease, which can be either pulmonary embolism in the proximal or distal pulmonary arteries, or can be embolization of other matter, such as tumor cells or parasites.  Group V is miscellaneous, types not otherwise classified. There is also pulmonary hypertension associated with sickle cell disease and associated with Kaposi's sarcoma, although these may be considered to fall within Group V. 
	There are also pulmonary valve disorders, such as pulmonary valve stenosis,   pulmonary valve insufficiency, and pulmonary valve stenosis with insufficiency.
	Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretiocordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), noninflammatory pericardial effusion (such as  chylopericardium),  epicardial plaques, focal pericardial adhesions, cardiac tamponade, pericarditis arising from SLE, uraemic  pericarditis, rheumatoid pericarditis, and other forms of  chronic pericarditis.

	There is acute myocarditis, including forms of infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. There is Myocarditis arising from bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, syphilitic), from viral diseases (including acute influenzal myocarditis), Myocarditis from Chagas' disease or toxoplasmosis, Rheumatoid myocarditis and Sarcoid myocarditis.
There is also Myocardial fibrosis, and forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic cardiomyopathy,  cardiac amyloidosis ("stiff heart syndrome"), haemochromatosis, gouty tophi of heart and thyrotoxic heart disease.
	Also included are forms of Atrioventricular and left bundle-branch block, including Atrioventricular block, first degree, second degree (Atrioventricular block, type I and II; Möbitz block, type I and II; Second-degree block, type I and II and Wenckebach's bloc), complete (Third-degree block). 
	Other conduction disorders include right fascicular block; right bundle-branch block;  bifascicular block; trifascicular block; bundle-branch block;  sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g. anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
	The paroxysmal tachycardias include re-entry ventricular arrhythmia,    supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret (-Hoffmann) Syndrome. There are also ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias

There are also Premature Cardiac Complexes (atrial premature complexes, ventricular premature complexes, adams-stokes syndrome, bundle-branch block, and sinoatrial block), the various long qt syndromes (Andersen syndrome, Jervell-Lange Nielsen syndrome and romano-ward syndrome), and pre-excitation syndromes (lown-ganong-levine syndrome, Mahaim-type pre-excitation, Wolff-Parkinson-White syndrome and Familial Pseudo-Wolff-Parkinson-White Syndrome), and other forms of premature depolarization  (such as ectopic beats, extrasystoles, extrasystolic arrhythmias). There is also assorted coronary sinus, ectopic, and nodal rhythm disorders, and tachycardia-bradycardia syndrome. Heart failure (Congestive heart failure) includes both Right Ventricular Failure (secondary to left heart failure) as well as Left Ventricular Failure, and neonatal heart failure. There is the related cardiac arrest.
There is cardiomegaly, which can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Somewhat related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
	Cerebrovascular diseases include a variety of different  Subarachnoid haemorrhages, which can arise from carotid siphon and bifurcation, from middle cerebral artery, from anterior communicating artery, from posterior communicating artery, from basilar artery, from vertebral artery, or from other intracranial arteries. There is also in this category meningeal hemorrhage and rupture of cerebral arteriovenous malformation. In addition, there are the intracerebral haemorrhages, which can be in the subcortical or cortical hemisphere, in brain stem, in cerebellum, can be intraventricular, or multiple localized.  There is also the subdural hemorrhage and epidural hemorrhage. There are numerous forms of Cerebral infarction, which can be due to thrombosis of precerebral arteries, to embolism of precerebral arteries, to thrombosis of cerebral arteries, to embolism of cerebral arteries, and to nonpyogenic cerebral venous thrombosis.  Even when cerebral infarction does not occur, there can be Occlusion and stenosis of precerebral arteries, of vertebral artery, of basilar artery, of carotid artery, and of multiple and bilateral precerebral arteries. Other cerebrovascular diseases include nonruptured Dissection of cerebral arteries, Cerebral aneurysm (including acquired arteriovenous fistula and congenital cerebral aneurysm), Cerebral atherosclerosis (Atheroma of cerebral arteries) Progressive vascular leukoencephalopathy, Hypertensive encephalopathy, Moyamoya disease, Nonpyogenic thrombosis of intracranial venous system, Acute cerebrovascular insufficiency, and Cerebral amyloid angiopathy.  There are forms of Cerebral arteritis -- listerial, syphilitic, tubercular and arising from systemic lupus erythematosus. Stroke is included here.

	Aortic aneurysm and dissection can be Thoracic, Abdominal aortic or Thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and Syphilitic aneurysm of aorta. 
Other peripheral vascular diseases of the arteries include chilblains, frostbite, Raynaud's syndrome, thromboangiitis obliterans, acrocyanosis, acroparaesthesia (both Schultze's type and vasomotor [Nothnagel's type]), erythrocyanosis, erythromelalgia, intermittent claudication and spasm of artery. 
	Other disorders of arteries and arterioles include aneurysmal varix, acquired arteriovenous aneurysm, arterial fibromuscular dysplasia, coeliac artery compression syndrome, Diabetic peripheral angiopathy, Syphilitic aortitis, and necrosis of the artery. There are many forms of arterial embolism and thrombosis.  These can arise in the abdominal aorta (including aortic bifurcation syndrome and Leriche's syndrome) and other arteries.
 	Diseases of the capillaries  include Hereditary haemorrhagic telangiectasia  (Rendu-Osler-Weber disease) and many forms of naevus, including araneus, blue, spider, stellar, hairy, melanocytic, pigmented, verrucous, portwine, sanguineous, flammeus, and  strawberry.
 	Phlebitis and thrombophlebitis includes endophlebitis, postphlebitic syndrome, thrombophlebitis migrans, Periphlebitis, and septic or suppurative phlebitis. Other venous embolism and thrombosis include mesenteric embolisms, embolism and thrombosis of vena cava, the renal vein and other veins, and Budd-Chiari syndrome.  Varicose veins, include retinal varices, sublingual varices, scrotal varices, pelvic varices, vulval varices, gastric varices, along with varicose veins of lower extremities. Other disorders of veins, lymphatic vessels and lymph nodes include portal vein thrombosis, Compression of vein (including stricture of vein and vena cava syndrome), venous insufficiency, oesophageal varices, and hemorrhoids, which can be internal or external.
There are a number of congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and complete transposition of great vessels),  double inlet ventricle  (including common ventricle and/or triloculare biatriatum),  discordant atrioventricular connection (including laevotransposition and ventricular inversion), Aortopulmonary window, and isomerism of atrial appendages. 
Congenital malformations of cardiac septa include ventricular septal defect,   atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both 
Congenital malformations of pulmonary, tricuspid, aortic and mitral valves include, pulmonary valve atresia, congenital pulmonary valve stenosis, congenital pulmonary valve insufficiency, congenital tricuspid stenosis (tricuspid atresia),   Ebstein's anomaly, hypoplastic right heart syndrome, congenital stenosis of aortic valve, congenital insufficiency of aortic valve, congenital mitral stenosis (congenital mitral atresia), congenital mitral insufficiency, hypoplastic left heart syndrome, hypoplastic right heart syndrome, and other atresias.  
Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation of the myocardium or of the pericardium, malposition of heart, endocardial cushion defect (ECD), and Uhl's disease.
Congenital malformations of great arteries include coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.
Congenital malformations of great veins include congenital stenosis of vena cava, persistent left superior vena cava,  partial or total anomalous pulmonary venous connection (or return, TAPVR or PAPVR), anomalous portal venous connection,  portal vein-hepatic artery fistula, absence of vena cava (inferior or superior), azygos continuation of inferior vena cava, persistent left posterior cardinal vein and scimitar syndrome.
Other congenital malformations of peripheral vascular system include   Congenital absence and hypoplasia of umbilical artery (single umbilical artery), Congenital renal artery stenosis and other congenital malformations of renal artery including Multiple renal arteries, and Peripheral arteriovenous malformation (Arteriovenous aneurysm).  Other congenital malformations of peripheral vascular system include Absence or Atresia of this or that vein or artery, Congenital peripheral aneurysms,  Congenital artery stricture, or Congenital varix, Congenital phlebectasia, and Aberrant subclavian artery.

 	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis (urticarial vasculitis),  isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), and Polyarteritis nodosa.  There are also specific forms of non-cerebral arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis,  endarteritis obliterans, arteritis umbilicalis,  and  verminous mesenteric arteritis.
	Cancers of the Heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas, fibrosarcomas, venous angioma, malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas, rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round cell tumors, and liposarcomas. Primary heart tumors also include melanoma, atrial myxoma, rhabdomyoma, papillary fibroelastoma of the endocardium, and teratoma. There is also Purkinje cell hamartoma of the conduction tissue. In the Pericardium, there is also malignant schwannoma, aberrant synoviosarcoma, neurofibroma and thymomas (invasive and non-invasive).  Secondary tumors of the heart are more common, and can arrive by many pathways. For example, bronchogenic carcinoma can arrive by direct extension or by a combination of lymphatic and hematogenous dissemination. breast, lung and esophagus carcinomas, Hodgkin  and non-Hodgkin lymphomas, melanomas, mesothelioma, renal cell carcinoma, leukemias, Kaposi sarcoma and osteosarcomas are the most common forms, but there are many more. 
There is a spectrum of  vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 

Generally, but not always included in vascular disorders are elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.
There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, mitral valve prolapse (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, migraine, Cardiovascular syphilis and many others.
Blood clotting disorders, both too little and too much, are usually included here as well.  This includes things as varied as acquired afibrinogenaemia, hereditary deficiencies in any of factors I-XIII, congenital afibrinogenaemia AC globulin deficiency, proaccelerin deficiency, haemorrhagic disorders due to circulating anticoagulants (including hyperheparinaemia), acquired coagulation factor deficiency, congenital dysfibrinogenaemia, hypoproconvertinaemia, diffuse or disseminated intravascular coagulation [dic], acquired fibrinolytic hemorrhage, assorted qualitative platelet defects (including Bernard-Soulier [giant platelet] syndrome, glanzmann's disease, grey platelet syndrome,  haemorrhagic thromboasthenia and thrombocytopathy), hereditary capillary fragility, vascular pseudohaemophilia, Owren's disease, Von Willebrand's disease, Wiskott-Aldrich syndrome and more. There are also assorted purpura, including fibrinolytic purpura, fulminans purpura, many forms of allergic purpura, and idiopathic thrombocytopenic purpura (including Evans' syndrome).
Lymphatic disorders include acute lymphadenitis, nonspecific lymphadenitis (including nonspecific mesenteric lymphadenitis, acute or chronic mesenteric lymphadenitis, adenitis and lymphadenitis), lymphoedema, lymphangiectasis, lymphangitis, and nonfilarial chylocele and lipomelanotic reticulosis.
The instant claims are also drawn to a method for treating any and all cancers.  Note claims 30 and 39 herein. There is no disclosure regarding how all these assorted types of cancers are treated.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and 
Further, there is no established single anti-cancer therapeutic agent for all these types of cancer diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, that Treatment programs and clinical situations are complex.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets." (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-
The obvious limitations of subcutaneously transplanted xenografts are a) that they do not reside in the same anatomical site as the corresponding tumor in patients; b) that these generally do not metastasize (which is usually how cancers commonly kill patients); c) that the blood vessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonly used cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most of the rules of good pharmacokinetic (PK) behavior." (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted 
As per the specification, it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all the recited cancers.
	The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention.  The disclosure does not provide any guidance towards the dosage regimen required 
The scope of instant claims includes a method treatment of the specifically recited cancers.  A ‘cancer’ (or tumor or proliferative disease) is anything that causes or caused by an abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that, “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein ‘evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers’.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for 
A. Carcinomas of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver (hemangioendothelioma), primary non-hodgkin's lymphoma of the liver, undifferentiated liver sarcoma (also known as undifferentiated embryonal sarcoma), primary pleomorphic liver sarcoma, angiosarcoma of the liver, and primary malignant melanoma of the liver.  Most liver cancers are secondary, especially those originating in the breast, lung, or gallbladder, as well as both Hodgkin's or non-Hodgkin's lymphoma.
B. The main types of lung and pleural cancer are small cell (i.e., oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine carcinoma, basaloid carcinoma, clear cell carcinoma lymphoepithelioma-like carcinoma, and large-cell carcinoma with rhabdoid phenotype). In addition there are also the carcinomas with pleomorphic, sarcomatoid or sarcomatous elements, including carcinomas with spindle and/or giant cells, spindle cell carcinoma, carcinosarcoma and pulmonary blastoma. The non-small cell lung carcinomas also include adenosquamous carcinoma, the carcinoid tumor  called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma (which occurs three fairly different substituted-types); chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (e.g. adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, cylindroma (cylindroadenoma), some germ cell tumors, thymoma and sclerosing haemangioma and many others as well.  Lung cancers are quite diverse. Thus, for example, oat cell carcinoma, Signet ring adenocarcinoma, pleuropulmonary blastoma, cylindroma, and malignant mesothelioma really have very little in common, other than being cancers of the lung. 
C. There are many types of colorectal cancers. The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma; adenosquamous carcinoma; medullary carcinoma; choriocarcinoma; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; Diffuse large B-cell lymphoma; Burkitt lymphoma; and Burkitt-like/atypical Burkitt lymphoma.  There are also some carcinoid tumors, sarcomas (including GISTs, leiomyosarcoma, hemangiosarcoma, angiosarcoma, Kaposi sarcoma, fibrosarcoma, neurofibrosarcoma and Leiomyosarcoma), primary plasmacytoma of the colonand 
D. Renal carcinomas comprise the papillary renal cell carcinoma (which has two subtypes, type 1 and type 2, with very different prognostic values), clear cell renal carcinoma, chromophobe renal carcinoma, collecting duct renal carcinoma, and some unclassified carcinomas. Renal sarcomas include leiomyosarcoma, fibrosarcoma, rhabdomyosarcoma, malignant fibrous histiocytoma, liposarcoma of the kidney, malignant hemangiopericytoma, angiosarcoma of the kidney, osteosarcoma, synovial sarcoma, chondrosarcoma of the kidney, malignant mesenchymoma, and clear cell sarcoma of the kidney. Lymphomas include Primary Renal Non-Hodgkin's Lymphoma, primary renal MALT lymphoma, primary renal Hodgkin's lymphoma, and secondary renal lymphomas, which can be of either Hodgkin's or Non-Hodgkin's type. Other kidney cancers include transitional cell carcinoma, Wilms Tumor, malignant rhabdoid tumor of the kidney, renal melanoma, primitive neuroectodermal tumor of the kidney,  neuroepithelial tumor of the kidney, and congenital mesoblastic nephroma, some renal adenomas, and oncocytomas.  
E. Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including prostatic ductal adenocarcinoma, adenocarcinoma with paneth-like cells, clear cell adenocarcinoma, foamy gland adenocarcinoma, adenocarcinoma of Cowper’s glands, and atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other small cell carcinomas of the prostate, adenosquamous and squamous cell carcinomas, basaloid and adenoid cystic carcinoma, sarcomatoid carcinoma of the prostate, lymphoepithelioma-like carcinoma of 
F. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma. There is adenomyoepithelioma , a dimorphic tumor characterized by the presence of both epithelial and myoepithelial cells. There is lymphoma of the breast (which exists in both Non-Hodgkin's lymphoma of the breast and Hodgkin's disease of the breast forms). There are some sarcomas, including giant cell sarcoma of the breast, leiomyosarcoma of the breast, angiosarcoma of the breast, cystosarcoma phylloides, and liposarcoma of the breast.  There are carcinoid tumors which can be primary carcinoid  (mammary epithelial oncocytoma), and mucoepidermoid carcinoma. Other  rare carcinomas include spindle cell carcinoma of the breast, squamous cell carcinoma of the breast, secretory carcinoma of the breast (juvenile secretory carcinoma), metaplastic carcinoma of the breast (a heterogeneous group of invasive breast cancers including types with squamous differentiation and those with heterologous elements), invasive micropapillary carcinoma of the breast, adenoid cystic carcinoma of the breast, cribriform carcinoma, myofibroblastoma of the breast (benign spindle stromal tumor of the breast) and glycogen-rich clear cell carcinoma of the breast. There are also nonmammary tumors, primarily adenocarcinomas, that can metastasize to the breast including bronchogenic carcinomas, malignant melanomas (primary and secondary), rhabdomyosarcomas, malignant mesotheliomas, thyroid carcinomas, renal cell carcinomas, malignant lymphomas, and gastrointestinal carcinomas (including those from the stomach, pancreas, esophagus, and colon). Complicating the treatment of breast carcinomas is the fact that a significant proportion of mammary carcinomas are not monoclonal. 
G. Central nervous system (CNS) cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation.  These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas 
H. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's Syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are dozens of leukemias. There are B-Cell Neoplasms such as B-cell prolymphocytic leukemia and Hairy cell leukemia (HCL, a chronic Lymphoid leukemia). There are T-Cell Neoplasms such as T-cell prolymphocytic 
I. Cancer of the skin cells is melanoma.  Malignant melanomas come in form fundimental forms, superficial spreading melanoma, Nodular melanoma, lentigo maligna melanoma and acral melanoma. These sometime occur in amelanotic form, such as in desmoplastic melanoma.  There are also a very wide range of carcinomas of the skin, most notably the basal cell carcinomas (BCC), including  superficial BCC, nodular BCC (solid, adenoid cystic), infiltrating BCC, sclerosing BCC (desmoplastic, morpheic), fibroepithelial BCC, BCC with adnexal differentiation, follicular BCC, eccrine BCC, basosquamous carcinoma, keratotic BCC, pigmented BCC, BCC in basal cell nevus syndrome, micronodular BCC.  Another important family is the squamous cell carcinomas (SCC) which include spindle cell (sarcomatoid) SCC, acantholytic SCC, verrucous SCC, SCC with horn formation, and lymphoepithelial SCC, along with less well classified SCCs such as papillary SCC, clear cell SCC, small cell SCC, posttraumatic (e.g., Marjolin ulcer) and metaplastic (carcinosarcomatous) SCC.  Another family 
             This not an exhaustive list of all the recited cancers treated by applicants.
	The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and the physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological 
The treatment of any of the recited cancers generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
            The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and the physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
State of the Prior Art and the level of skill in the art
           There is currently no available agent that has been shown to treat any of the recited cancers, diseases or conditions associated with any alleged inhibition of any bromodomain protein.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant's invention would generally be a physician with a M.D. degree and several years of experience.         
In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky, 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable),  In re Wright, 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  
As illustrative of the state of the art, the examiner cites Chambers et al (Nature Reviews, 2002, pages 663-672).  Chambers et al., cited for evidentiary purposes, teaches that “Metastases arise following the spread of cancer from a primary site and the formation of new tumors in distant organs.  … in spite of the clinical importance of metastasis, much remains to be learned about the biology of the metastatic process.  In part, knowledge is limited because metastasis is a 'hidden' process, which occurs inside the body and so is inherently difficult to observe” (see page 663).  Further, the reference teaches that – “Metastases can arise long after the apparently successful treatment of a primary tumor.  In breast cancer or prostrate cancer, for example, metastases have been known to occur decades after primary treatment.  Where are the cancer cells during this period of dormancy, and what awakens them?  These questions are clinically 
Another state of the art reference, Wells et al. (Cancer Res. 2013, pages 3811-3816) teaches that – “Advances in cancer treatment, underpinned by a growing understanding of tumor biology, have rendered the majority of localized solid tumors either curable or controllable. Surgical and radiological interventions have improved to the point that the initial primary tumor can be extirpated.  However, if the primary tumor gives rise to clinically-detectable metastatic lesions, current therapies usually only delay mortality and are not curative. Most daunting to patients faced with treatment decisions for disease that is “non-metastatic” at the time of primary tumor diagnosis is that metastatic dissemination may have already occurred despite the primary lesion “being cured” by removal.  Many of these metastatic tumors will appear years or more than a decade later, thus termed metastatic dormancy. Although this phenomenon afflicts nearly half of carcinoma patients that develop metastases (1), the cell biology of this remains unknown” (see page 3811).
Basheer et al. (Experimental Hematalogy, 2015, 43:718-731) states on page 729 that “Experience in complex, aggressive malignancies like leukemia has taught us that BET inhibition will only be of limited efficacy as a monotherapy”.  Further, Stathis et al. (Cancer Discovery, 2018,8: 24-36) in the abstract recites that results from the first clinical trials confirm the antitumor potential of BET inhibitors, but their efficacy as single agents seems to be limited.  White et al, (Cellular Immunology 337 (2019) 48-53) on page 52 states that “Future studies 
Klein et al. (Scientific Reports, (2018) 8:11125, 1-7) recites that inhibitors targeting the bromodomain of BRD1(BRPF2) have recently been developed but there is a lack of knowledge on the functional role of BRD1 in adult tissues. Klein (RMD Open     2018;4:e000744.doi:10.1136/rmdopen-2018-000744, 1-10) on page 7 recites that BET inhibitors might be used in the future for the treatment of rheumatoid arthritis.
The state of the art is indicative of the unpredictable nature of the biological mechanism related to the metastatic dissemination of primary cancer cells.  The art of treating the dissemination of primary cancer cells is inherently unpredictable due to the challenges associated with the identification of diverse molecular factors that contribute to the formation of metastases.
  Predictability/unpredictability of the art.        
        The high degree of unpredictability is well recognized in BET channel inhibition for the treatment of any and all unknown diseases or conditions including the recited cancers.  The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability even in view of the seeming high level of skill in the art.  The existence of these obstacles established that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any treatment regimen on its face.
The amount of direction or guidance and the presence or absence of working examples
Applicants have not provided how the procedures provided in the specification on pages 277-312 and the measured activity of the tested compounds, correlates with the efficacy in methods for treatment of all the recited diseases and conditions recited in claims 29, 30 and 39.  There is no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary in the method of treating any and all diseases or conditions drawn to an alleged inhibition of any bromodomain, particularly in humans. For example, applicants have not demonstrated that the experimental models disclosed in the specification are recognized and useful in assessing the efficacy of the therapeutic agent in all types of metastatic dissemination of the cancer cells.
The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compound could be predictably used in a method of preventing, inhibiting or treating metastatic dissemination of primary cancer cells as inferred in the claims and contemplated by the specification.
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: "[A] patent is not a hunting license. It is not a reward for the search, but a compensation for its successful conclusion”.  Further, 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).
Determining if any particular claimed compound would treat any and all unknown diseases or conditions generally would require synthesis of the compound, formulation into a 
  As can be seen from the above, without limitation these purposes are intended for therapeutic methods and applicant has not provided competent evidence sufficient to enable the claimed method. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 30 and 39 fail to recite an effective amount of active ingredient for      administration.  A mere trace may prove inoperable.
           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).

          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Allowable Subject Matter
Claims 1, 10, 19, 22, 25, 26 and 54 are allowed.   
Conclusion
Claims 29, 30 and 39 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
July 14, 2021